Court of Appeals
of the State of Georgia

                                                              ATLANTA, December 23, 2015

The Court of Appeals hereby passes the following order

A16D0173. DANTE G. FREDRICK v. THE STATE.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

CR21106864 CR21203282 CR20301808 CR20410052 CR20500839 CR20410043 CR20206951

CR20206954 CR20206956 CR20210943




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, December 23, 2015.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.